i          i      i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00654-CV

                           IN RE KILLAM RANCH PROPERTIES, LTD.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 22, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 13, 2010, relator filed a petition for writ of injunction and a petition for writ

of mandamus. The court has considered relator’s petitions and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of injunction and the petition for writ

of mandamus are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                        PER CURIAM




           1
          … This proceeding arises out of Cause No. 2007-CVQ-001680-D3, Killam Ranch Properties, Ltd. v. Webb
County, Texas, in the 341st Judicial District Court, Webb County, Texas, the Honorable M ichael Peden, visiting judge
presiding.